 IN THE US DISTRICT COURT FOR THE EASTERN DISTRICT OF WISCONSIN
                       MILWAUKEE DIVISION

CHRISTINE PETERSEN,
                                                 NOTICE OF REMOVAL
ALEX M. AZAR II,
SECRETARY OF THE DEPARTMENT OF
HEALTH AND HUMAN SERVICES,

And

UNITED HEALTHCARE,

                      Plaintiff,

              v.                                 Case No. 2018-CV-000615

DIVERSEY, INC.

CINTAS CORPORATION NO. 2

SEALED AIR CORPORATION,

LIBERTY MUTUAL INSURANCE COMPANY,

ABC Corporation,

And

XYZ Insurance Company,

                      Defendants.

                                    NOTICE OF REMOVAL
To: Kathryn P. Heyer                         Tomislav Z. Kuzmanovic
    Sterling Law Offices, LLC                Hinshaw & Culbertson, LLC
    100 E. Wisconsin Ave, Suite 1020         100 E. Wisconsin Ave, Suite 2600
    Milwaukee, WI 53202                      Milwaukee, WI 53202
    kheyer@milwaukeelawfirm.com              tkuzmanovic@hinshawlaw.com

      Attorney for Plaintiff                 Attorney for Cintas Corporation




         Case 2:18-cv-01766-JPS Filed 11/08/18 Page 1 of 5 Document 1
       Daniel K. Mullin
       Crivello Carlson, S.C.
       710 N Plankinton Ave, Suite 500
       Milwaukee, WI 53203
       dmullin@crivellocarlson.com

       Attorney for Liberty Mutual Insurance
       Company

       PLEASE TAKE NOTICE: Defendants Diversey, Inc. (“Diversey”) and Sealed Air

Corporation (“Sealed Air”), through their attorney, Patrick G. Donnelly, pursuant to 28 USC §§

1332, 1441, and 1446 and the local rules of this Court file this Notice of Removal with the Court.

       Defendants submit as grounds for this Removal:

1.     The basis for removal is diversity jurisdiction, 28 USC §§ 1332, 1441, and 1446.

2.     Plaintiff Christine Petersen commenced this action on October 3, 2018 by filing a

Complaint in the Circuit Court of Wisconsin for Walworth County, case number

2018CV000615, against Defendants Diversey, Inc., Cintas Corporation No. 2, Sealed Air

Corporation, Liberty Mutual Insurance Company, ABC Corporation, and XYZ Insurance

Company. (“Complaint,” attached as Ex. A).

3.     Petersen served the Complaint on Diversey and Sealed Air on October 9, 2018. Neither

Diversey nor Sealed Air received a copy of the Complaint prior to service on October 9, 2018.

4.     Defendants Diversey and Sealed Air have not appeared or answered the Complaint.

5.     Pursuant to 28 USC § 1446(b), Diversey and Sealed Air timely file this notice within 30

days after receipt of a copy of the Complaint. (See also Fed. R. Civ. P. 6(a)(1)(C).)

6.     Plaintiff brings a single count against all Defendants for negligence.

7.     Plaintiff contends that Defendants “were careless and negligent in the delivery,

maintenance and installation of the cleaning products used in the Signet dispenser at” Plaintiff’s


                                                 2

          Case 2:18-cv-01766-JPS Filed 11/08/18 Page 2 of 5 Document 1
employer, Geneva Java café, causing injuries. The complaint alleges that Plaintiff suffered a foot

injury. Defendant’s attorney Patrick G. Donnelly called Kathryn P. Heyer, attorney for the

Plaintiff, to ask about the nature and extent of the Plaintiff’s injuries. She relayed that Plaintiff’s

injuries included a change in her walking gait, which had, in turn, caused her to fall, injuring her

shoulder, requiring shoulder surgery. Ms. Heyer advised the undersigned attorney that the

injuries at stake are significant, life changing to the plaintiff who is in her late 60s, and include

the costs of surgical repair of a should injury, which the treating physician linked to the original

foot injury. Ms. Heyer affirmed that Plaintiff seeks damages in of $75,000.00.

8.      Based on these injuries described by Plaintiff’s counsel, and the affirmative statement of

Plaintiff’s counsel, Diversey and Sealed Air assert that the amount in controversy exceeds

$75,000.00.

9.      There is complete diversity of citizenship between plaintiffs and defendants in that:

            a. Plaintiff Christine Petersen is a citizen of Wisconsin

            b. Plaintiff Alex Azar, Secretary of the Department of Health and Human Services

                of the State of Wisconsin is a citizen of Wisconsin.

            c. Plaintiff United Healthcare is a Delaware Corporation with its principal place of

                business in Minnetonka, Minnesota.

            d. Defendant Diversey, Inc. is a Delaware corporation with its principal place of

                business in Charlotte, North Carolina;

            e. Defendant Sealed Air Corporation is a Delaware corporation with its principal

                place of business in Charlotte, North Carolina.

            f. Defendant Cintas Corporation No. 2 is a Nevada Corporation with its principal

                place of business in Cincinnati, Ohio.


                                                   3

           Case 2:18-cv-01766-JPS Filed 11/08/18 Page 3 of 5 Document 1
           g. Defendant Liberty Mutual Insurance Company is a Massachusetts corporation

               with its principal place of business in Boston, Massachusetts.

10.    The entities in ¶¶9c.-g. are citizens of the states of their incorporation and their principal

places of business. Thus, as there is complete diversity of citizenship between plaintiffs and

defendants and the amount in controversy exceeds $75,000.00, this Court would have had

original jurisdiction over this matter under 28 USC § 1332, had this action been brought in

federal court originally.

11.    All Defendants who have been served with the summons and Complaint consent to this

removal. Copies of signed consents by Cintas Corporation No2 and Liberty Mutual Insurance

Company are attached to this Notice.

12.    Concurrent with the filing of this Notice of Removal, Defendants, by their attorneys, have

served this Notice of Removal Petition to all parties and to the Clerk of the Wisconsin Circuit

Court for Walworth County, thereby providing notice that this case is the subject of a petition for

removal in the U.S. District Court for the Eastern District of Wisconsin, Milwaukee division, as

required by 28 U.S.C. § 1446(d).

13.     A copy of all process, pleadings, and orders served upon Defendants Diversey and

Sealed Air in the state court action are attached hereto.

                                              Respectfully submitted,
                                              Defendants Diversey, Inc. and Sealed Air
                                              Corporation

                                              By: /s/ Patrick G. Donnelly
Patrick G. Donnelly
Donnelly & Harris, LLC
6430 N. Central Avenue, Suite 207
Chicago, IL 60661
(312) 564-5210

                                                  4

           Case 2:18-cv-01766-JPS Filed 11/08/18 Page 4 of 5 Document 1
pdonnelly@donnellyharris.com




                                      5

         Case 2:18-cv-01766-JPS Filed 11/08/18 Page 5 of 5 Document 1
